DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #17/363914 on June 30, 2021.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 06/30/2021 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

6.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No.  11,087,356.
7.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,087,356.
8.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,087,356.
9.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,087,356.
10.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,087,356.
11.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,087,356.
12.	Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,087,356.
13.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,087,356.
13.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,087,356.

15.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,087,356.
16.	Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,087,356.
17.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,087,356.
18.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,087,356.
19.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,087,356.
20.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,087,356.
21.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,087,356.
22.	Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims under examination.

Claim Rejections - 35 USC § 101

23.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


24.	Claims 1 and 14 (a method and a non-transitory computer readable medium respectively) recite determining, that an account identifier of a given user is included in a first segment of a remarketing list for a given content provider based on an intent index value calculated using historical interactions performed by the given user; and varying, a frequency of content item delivery to the given user over time, including: reassigning, the account identifier of the given user to different segments of the remarketing list based on a trajectory of the intent index value for the account identifier, wherein each segment among the different segments of the remarketing list specifies a different non-zero frequency of delivering content items of the given content provider to users in the segment; and adjusting how often content items from the given content provider are delivered to the given user over time based on which of the different segments the account identifier is re- assigned to over the time.  These recited limitations fall with the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.

25.	Claim 8 (a system) recites determining that an account identifier of a given user is included in a first segment of a remarketing list for a given content provider based on an intent index value calculated using historical interactions performed by the given user; varying a frequency of delivery of content items from the given content provider to the given user over time, including: reassigning the account identifier of the given user to different segments of the remarketing list based on a trajectory of the intent index contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.

26.	This judicial exception is not integrated into a practical application because the claims at best would use a processor with an interaction cataloguer module performing the providing of content items in a marketing campaign based on client device interactions, as such the use of a processor and an interaction cataloguer module and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.


28.	As for dependent claims 2, 9 and 15, these claims recite limitations that further define the same abstract idea noted in claims 1, 8 and 14.  In addition, they recite the additional elements of detecting, a conversion performed by the given user, transferring an account identifier of the given user, detecting subsequent interactions with content by the given user; identifying a post-conversion model that is indicative of a level of post- conversion user interest in a given item by users, determining, based on the post-conversion model, the level of post-conversion interest of the given user selecting, a content item accessed from a content item database, and presenting the content item to a user device associated with the account identifier of the given user, and presenting, to the user device associated with the account identifier of the given user the selected content item.  The processor in the steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.


30.	As for dependent claims 4, 11 and 17, these claims recite limitations that further define the same abstract idea noted in claims 3, 10 and 16. Therefore, they are considered patent ineligible for the reason given above.

31.	As for dependent claims 5, 12 and 18, these claims recite limitations that further define the abstract idea noted in claims 4, 8 and 17.  In addition, they recite the additional elements of maintaining a pre-conventional model comprising the first interaction term and a second interaction term, determining a third interaction term and generating the post-conversion model.  These are considered insignificant extra-solution activity in that the maintaining, determining and generating here is intending a device (computer processor) to provide information (interaction term). Further in step 

32.	As for dependent claims 6, 13 and 19, these claims recite limitations that further define the same abstract idea noted in claims 5, 12 and 18. Therefore, they are considered patent ineligible for the reason given above.

33.	As for dependent claims 7 and 10, these claims recite limitations that further define the abstract idea noted in claims 6 and 19.  Therefore, they are considered patent ineligible for the reason given above.

34.	Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             12/04/2021